Citation Nr: 0821113	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1978 to January 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Waco, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
bilateral hearing loss and assigned a zero percent evaluation 
for this disability.  

The veteran appeared at a hearing at the RO before the 
undersigned Veterans Law Judge in May 2008.  A transcript of 
this hearing is contained in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was scheduled for a VA examination in December 
2007, but did not appear.  At the May 2008 hearing the 
veteran testified that he did not receive notice of the 
examination.  He stated that he first became aware of the 
examination when it was mentioned in a January 2008 
supplemental statement of the case.  The veteran added that 
he was willing to report for another examination.

The Board notes that a copy of the examination notification 
letter is not contained in the claims folder.  An examination 
is needed to substantiate the veteran's claim.  Therefore, 
the Board finds that the veteran should be scheduled for 
another VA hearing examination in order to determine the 
nature and severity of his service connected hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
severity of his bilateral hearing loss.  
A copy of the notification letter for 
this examination should be placed in the 
claims folder.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be conducted.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

